920 F.2d 251
Randy Dale MAYO, Petitioner-Appellant,v.James A. COLLINS, Director, Texas Department of CriminalJustice, Institutional Division, Respondent-Appellee.
No. 89-1127.
United States Court of Appeals,Fifth Circuit.
Dec. 17, 1990.

Robert L. McGlasson, Paul Bottei, Austin, Tex.  (court-appointed), for petitioner-appellant.
William C. Zapalac, Asst. Atty. Gen., Jim Mattox, Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas;  David O. Belew, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion January 23, 1990, 5th Cir., 893 F.2d 683)
Before RUBIN, KING, and HIGGINBOTHAM, Circuit Judges.
ALVIN B. RUBIN, Circuit Judge:


1
The court's opinion on petition for rehearing is modified in the following regards:


2
The sentence in the opinion at 893 F.2d 688 reading as follows is deleted:  Similarly, pictures introduced to demonstrate Mayo's artistic sensibilities were described by the prosecution as evidencing a fascination with young girls "not unlike" the victim of Mayo's crime.


3
The following sentence is inserted at the end of the last paragraph on page 688, immediately following footnote 34:  As in Penry, the special issues submitted to the jury "did not provide a vehicle for the jury to give mitigating effect to [Mayo's] evidence of ... child abuse."35


4
Subject to these changes, the petition for rehearing is DENIED and no member of this panel or Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestion for Rehearing En Banc is DENIED.